Citation Nr: 1433312	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran was scheduled for a videoconference hearing before the Board in July 2012.  The Veteran was notified of this scheduled hearing in June 2012.  The Veteran failed to appear for the hearing.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2013).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  

In the RO rating decision it was noted that the Veteran's discharge document showed his military occupation as fire crewman.  It was noted that noise was presumed with this occupation.  

Review of the service treatment records reveals whispered voice test measurements of 15/15 in both ears on the Report of Medical Examination at entrance to active service in October 1962.  The report further noted under the clinical examination that the Veteran's ears were normal.

The Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards. 

The regulations which define hearing loss for VA purposes are based on decibel measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385 (2013).  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  Essentially, this means adding 10 decibels to the reported findings at 1000, 2000, and 2000 Hertz, 15 decibels at 500 Hertz, and 5 decibels at 4000 Hertz .

In October 1962 the Veteran underwent audiometric testing.  After conversion of the data from ASA to ISO (ANSI), the puretone thresholds, in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
40
35
LEFT
15
10
5
50
45

Upon examination at separation from service in December 1965, after conversion of the data from ASA to ISO (ANSI), the puretone thresholds, in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
10
LEFT
20
15
15
X
10

The Veteran was afforded a VA medical examination regarding hearing loss in June 2010.  The Veteran was noted to have a history of military noise exposure from artillery and to have post military noise exposure from machine noise as a mechanic.  

Audiologic examination revealed puretone thresholds, in decibels, as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
85
80
LEFT
25
40
80
90
95

The examiner diagnosed the Veteran with bilateral, mild to severe, sensorineural hearing loss.  The examiner rendered the opinion that bilateral hearing loss was not caused by or a result of acoustic trauma during military service.  The examiner acknowledged that the Veteran may have been exposed to high noise levels during military service.  The examiner noted that the claims file was negative for hearing loss during service.  The examiner noted that there was evidence in the claims file that acoustic trauma did not cause hearing loss during military service.  It was noted that normal auditory thresholds were present at discharge which ruled out hearing loss.  The degree of hearing loss noted on the day of the examination suggested progressive post military hearing loss.  

The Board finds the examination to be inadequate.  As noted above, an October 1962 audiology examination, after conversion from ASA to ISO, reveals hearing loss.  In addition, although the examiner stated that the Veteran had normal auditory thresholds at discharge, the discharge audiology examination, when converted from ASA to ISO, reveals an arguably marginal level of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from 0 to 20 decibels.)  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the examiner's opinion was based upon no hearing loss during service as well as a lack of hearing loss at separation from service, and as the audiology results during service, as converted from ASA to ISO, reveal some hearing loss, the claim is remanded for a new medical opinion.

Accordingly, the case is REMANDED for the following action:


1.  Return the claims file to the examiner who performed the Veteran's examination in June 2010 so that an addendum to the earlier report may be prepared.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA examination.  The claims file should be made available to and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

